DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 11, “chennel” should be “channel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigneau (FR 2901305; English translation relied upon for reference herein).
Claim 1: Vigneau provides a component of a rotary machine (Fig. 1),comprising an impeller, a guide wheel or a diffusor of the rotary machine ( Fig.1);  the component extending in an axial direction and in a radial direction vertical thereto (Fig. 1), and having at least one inner channel (E, between 2a and 2b, Fig. 1) extending from a first end of a core (10) of a center of the component (Fig. 1), and to a second end (20) at a radial limiting surface (fig. 7) of the component and which is at least partially closed (Fig. 1), the component being formed from a blank (2a,2b,10; Figs. 3-4) comprising the core of the component, the blank being limited by an outer surface (8, Fig. 4) in the radial direction; [subtractively processing the blank in a first subtractive process step in such a manner] (Fig. 4-5, a top layer of 8 and C8 is removed in Fig. 5), that an outer contour (8) in an area of the outer surface is elaborated (page 3 lines 13-22), the outer contour extending at least in the radial direction (Figs. 4-5), and a part (20) of the channel is manufactured (Fig. 7), the part at least partially extends radially in the blank (Fig. 7) to the first end; and [then finishing the channel by a build-up process on the blank ] (Fig. 6; Page 3 lines 2- Page 4 line 1).
Note: The limitations in brackets are process limitations the resultant product of Vigneau meets these limitations. In considering product by process limitations only the resultant structure of the product manufactured by the process claims is considered for patentability.  Therefore, a materially different process can be utilized to manufacture the product and still meet the limitations of the claim.  
Claim 2: Vigneau provides the component is part of a pump, a turbine, a compressor, a compactor or an expander (Page 1).
Claim 3: Vigneau provides the outer contour (8;2a, 2b) comprises parts of a cover plate of the component or parts of a shroud of the component (Fig. 2).
Claims 4-6: These limitations are process limitations the product of Vigneau therefore, meets the limitations: the build-up process is performed layer by layer, at least in a direction vertical to the axial direction; the build-up process is additionally performed layer by layer in the axial direction; and the build-up process is performed layer by layer in a peripheral direction extending at an angle relative to the radial direction (Page 3 lines 13-31).
Claim 7: Vigneau provides the at least one inner channel (E) includes a plurality of inner channels (Fig. 1, top of the channel near 8a), with each of the plurality of inner channels extending from the first end from the core of the component to the second end at the radial limiting surface of the component, and adjacent channels are respectively separated by a separating wall (Fig. 1).
Claim 8: Vigneau provides the blank (10,2a,2b) has a central bore (4, Fig. 1) [before the first subtractive process step], the central bore being arranged radially inwardly such that in a finished state of the component, a first end of the channel arranged in the center is separated from the central bore by an annular body (Fig. 2).
Claim 9: These limitations are process limitations the product of Vigneau, therefore, meets the limitations: the build-up process comprises several additive process steps to successively build up the component (Page 3 lines 13-31).
Claim 10: These limitations are process limitations the product of Vigneau, therefore, meets the limitations: at least one further subtractive process step is performed between the additive process steps.	
Claim 11: These limitations are process limitations the product of Vigneau, therefore, meets the limitations the component is built up part by part after the first subtractive process step (Page 3 lines 13-31).	
Claim 12: These limitations are process limitations the product of Vigneau, therefore, meets the limitations: the build-up process is performed by a laser (Page 3 lines 13-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        10/19/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726